       Case 2:17-cr-00208-GAM Document 484 Filed 04/06/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                          :
                                                  :
                            v.                    :               CRIMINAL ACTION
                                                  :               No. 17-208-3
DASSAN CORNISH                                    :
                                                  :


                                          ORDER


       This 6th day of April, 2021, for the reasons set forth in the accompanying

Memorandum, it is hereby ORDERED that Defendant’s Motion for Compassionate

Release, ECF 467, is DENIED.




                                                    /s/ Gerald Austin McHugh
                                                  United States District Judge




                                              1
